Pequot Resources, Inc. (formerly Atlas Resources, Incorp.) 4759 Kester Avenue Sherman Oaks, CA 91403 Telephone: 310-780-1558 May 1, 2012 U.S. Securities & Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention:Norman von Holtzendorff Dear Sirs: Re:Registration Statement on Form S-1 – SEC File #333-166848 In accordance with Regulation C, Rule 461, we hereby request acceleration of the effective date of our registration statement on Form SB-2, as amended, such that it be deemed effective on Thursday, May 3, 2012 at 4:00pm (Eastern time), or as soon as practicable thereafter. We are aware of our obligations under the Act in this regard and acknowledge that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare our filing effective, this does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring our filing effective, does not relieve us from our full responsibility for the adequacy or accuracy of the disclosure in our filing; and 3. we may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the commission or any person under the federal securities laws of the United States. Yours truly, /s/ Blair Sorby Blair Sorby President
